DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-8, 11-13, 17, 20-21, and 24-26 are currently pending.

Response to Amendment
Amendments submitted 08-22-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view Moshe (US 9821909 B2) in further view of Cheatham (US 20170293884 A1) and Chan (US 20160159471 A1).

REGARDING CLAIM 1, Gentry discloses, at least one propulsion assembly (Gentry: [FIG. 1-4] at least one propulsion assembly can be observed).
Gentry does not explicitly disclose, first and second wings; first and second vertical supports each extending from the first wing to the second wing to define an opening bounded by the first and second wings and the first and second vertical supports; a cargo pod for receiving payload to be transported by the aircraft, the cargo pod extending through the opening.
However, in the same field of endeavor, Moshe discloses, [FIG. 7 & 8]; ...passenger-carrying aircraft…(Col. 3, Ln. 22-30), for the benefit of increasing performance by minimizing drag and weight while providing landing and ground stability.
In this case, “first and second vertical supports” is interpreted as “horizontal supports that support a vertical load”.
Gentry in view of Moshe does not explicitly disclose, determines at least one characteristic of the received payload by causing the aircraft to perform a series of maneuvers, the sensors detecting a response of the aircraft to the maneuvers, compares the determined at least one characteristic of the received payload to a specified at least one characteristic of the payload obtained from an external source; and triggers an operational error if the determined at least one characteristic is different than the specified at least one characteristic to initiate remedial measures including at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin.
However, in the same field of endeavor, Cheatham discloses:
[0088] In a number of examples, the sensors can determine the weight of the package 304 in response to the UAV 306 lifting the package. For example, the sensors can determine the weight of the package 304 based on the lift-energy needed to lift the package 304. The weight of the package 304 can be determined based on the difference between the lift-energy needed to lift the UAV 306 without the package 304 and the lift-energy needed to lift the UAV 306 with the package 304. [0089] The sensors can also determine the weight of the package 304 based on motion of the UAV 304 with the package 304 in response to a specified force. For example, the weight of the package 304 can be based on a force applied to the UAV 306 and a motion of the UAV 306 caused by the force given the package 304 is in the UAV 306. The sensors can also determine the weight of the package 304 based on motion of the UAV 306 with the package 304 in response to a specified torque. The sensors can determine the weight of the package 304 based on a difference between a first lift-energy needed to lift the UAV 306 without the package 304 and a second lift-energy needed to lift the UAV 306 with the package 304;
[0008]...the UAV may be configured to include a communication interface configured to receive a request to transport a package from a customer... a sensor configured to determine one or more physical characteristics of the package. The UAV may further include a calculation unit configured to calculate adjusted freight charges by comparing anticipated freight charges based on one or more physical characteristics of the package specified in the request to the one or more physical characteristics of the package determined by the sensor. The UAV may also include an acceptance unit configured to accept the package for transport based on the acceptance of the adjusted freight charges by the customer; also see at least [0041-0044], [0058];
[0059], [0064], [0066]…
…for the benefit of determining a weight limit based upon lift energy capacity of the UAV and confirming payload.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by Moshe to include determining cargo characteristics based upon movement and sensor readings of the UAV taught by Cheatham. One of ordinary skill in the art would have been motivated to make this modification in order to determine a weight limit based upon lift energy capacity of the UAV.
Moshe in view of Cheatham do not explicitly disclose, wherein the characteristics comprise a weight of the payload, a center of gravity ("CG") of the payload, and inertial properties of the payload.
However, in the same field of endeavor, Chan discloses, [0127] “The payload may comprise equipment such as a monitoring system, a communication system, a surveillance system, a data gathering system, or any other types of items/articles. As indicated, the payload will comprise properties including mass properties such as mass, shape, moment of inertia, center of mass, etc. as well as shape and dimension (e.g. size). The payload may have other characteristics such as fragility, volatility, thermal/temperature restrictions, force/acceleration restrictions, etc. The payload may have an asymmetrical/irregular or eccentric/unbalanced shape or packaging. The payload may have multiple components (e.g. multiple payload sections). See e.g. FIGS. 22A-C and 23A-C. According to an exemplary embodiment, the payload may comprise at least one of an article to be delivered (see FIG. 20A-C) or a plurality of articles to be delivered (see FIGS. 22A-C and 23A-C)” for the benefit of promoting efficient flight with asymmetric or unbalanced cargo.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by a modified Gentry to include mass, shape, moment of inertia, and center of mass taught by Chan. One of ordinary skill in the art would have been motivated to make this modification in order to promote efficient flight with asymmetric or unbalanced cargo.

REGARDING CLAIM 3, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 1, and further, Moshe also discloses, the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings (Moshe: [FIG. 7 & 8]).

REGARDING CLAIM 4, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the aircraft comprises a vertical take-off and landing vehicle ("VTOL") (Gentry: [FIG. 2] the aircraft comprises a vertical take-off and landing vehicle ("VTOL") can be observed).

REGARDING CLAIM 5, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the control system comprises at least one of an autonomous system, a remote system, and an on-board pilot system (Gentry: FIG. 3 is a schematic diagram of an example technique for selectively utilizing a redundant power source on-board the UAV during a portion of a round trip flight to deliver an item to a delivery location (Col. 1, Ln. 49-52)).

REGARDING CLAIM 7, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the control system determines the characteristics of the received payload by determining identifying information for the received payload and querying a database for payload characteristics associated with the identifying information (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

REGARDING CLAIM 8, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 7, and further, Gentry also discloses, the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

REGARDING CLAIM 11, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 1, and further, Gentry also discloses, determine identifying information for the received payload (Gentry: In another implementation, the power system controller 134 may be receive data from a UAV sensor 136 that detects the power output required to keep the UAV 100 hovering above ground level 202 at a fixed altitude while carrying the payload 200. The power output, given the acceleration of gravity, can be used to calculate the overall weight of the UAV 100 and the payload 200 it is carrying (Col. 16, Ln. 33-29)); and storing the identifying information and determined characteristics for the received payload in a database (Gentry: Order details relating to inventory that the UAV 100 may be carrying may also be stored in the memory 140. Order details may include identifiers of one or more items to be shipped to a delivery location, such as the delivery locations 300, 402, a shipping address of the delivery location, a weight of the item to be delivered, and other transaction/order details (Col. 11, Ln. 22-28)).

REGARDING CLAIM 12, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 11, and further, Gentry also discloses, the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Moshe (US 9821909 B2) as applied to claim 1 above, and further in view of Russell (WO 2017120620 A1).

REGARDING CLAIM 10, Gentry in view of Moshe, Cheatham, and Chan remain as applied above to claim 1, and further, Gentry in view of Cheatham, Moshe, and Chan do not explicitly disclose, determine whether the determined payload characteristics correspond to an operational error; and if the determined payload characteristics correspond to an operational error, initiate remedial measures, wherein the remedial measures include at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin.
However, in the same field of endeavor, Russell discloses, [0013] “In performing this action the UAV is also able to accurately measure the weight of the package and center of gravity so that proper flight dynamics may be calculated. If the box is too heavy, or it breaks loose during this procedure, the UAV may declare an error”; [Claim 13] “The system of 1 where an error message may be communicated to dispatch system if the package cannot be grasped sufficiently to guarantee transport or it exceeds other programmed parameters of the transport vehicle” for the benefit of preventing damage to cargo or aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by a modified Gentry to include determining an error taught by Russell. One of ordinary skill in the art would have been motivated to make this modification in order to prevent damage to cargo or aircraft.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Moshe (US 9821909 B2).

REGARDING CLAIM 13, Limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 17, Limitations and motivations addressed, see claims 8 and 12 (supra).

REGARDING CLAIM 20, Limitations and motivations addressed, see claim 11 (supra).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Moshe (US 9821909 B2)  as applied to claim 13 above, and further in view of Russell (WO 2017120620 A1).

REGARDING CLAIM 19, Limitations and motivations addressed, see claim 10 (supra).

REGARDING CLAIM 26, Limitations and motivations addressed, see claim 3 (supra).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Moshe (US 9821909 B2), Chan (US 20160159471 A1) and Moshe (US 9821909 B2) .

REGARDING CLAIM 21, Limitations and motivations addressed, see limitations and motivations to combine claims 1, 3, and 7 (supra).

REGARDING CLAIM 24, Limitations and motivations addressed, see claims 8, 12, and 17 (supra).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Moshe (US 9821909 B2), Chan (US 20160159471 A1) and Moshe (US 9821909 B2) as applied to claim 21 above, and further in view of Russell (WO 2017120620 A1).

REGARDING CLAIM 25, Limitations and motivations addressed, see claims 10 and 19 (supra).

Response to Arguments
Applicant's arguments filed 08-22-2022 regarding the rejection of independent claim 1 (claims 13 and 21 similar in scope and spirit) under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended that “the rejected claims are patentable over the art of record based on at least the third criterion of obviousness: none of the references alone or in combination teach, suggest, or disclose each claim limitation of the independent claims. Independent claim 1 recites (inter alia) "first and second vertical supports each extending from the first wing to the second wing to define an opening bounded by the first and second wings and the first and second vertical supports;  a cargo pod for receiving payload to be transported by the aircraft, the cargo pod extending through the opening." These features are provided for in independent claim 1, but no reference of record alone or in combination teaches, suggests, or discloses such features. Applicant has reviewed the cited references and finds nothing that would be even germane to these teachings. Moshe, which is cited by the Examiner as disclosing this feature, clearly fails to do so. In particular, Moshe's vertical supports 810 do not extend from the first wing to the second wing, as clearly recited in independent claim 1. Moreover, the vertical supports of Moshe do not "define an opening bounded by the first and second wings and the first and second vertical supports" as also recited in independent claim 1. Failing to teach such an opening, Moshe cannot teach "a cargo pod extending through the opening."” The examiner respectfully disagrees.

As cited above, Moshe discloses:
	first and second wings (Moshe: [FIG. 7(720) & 8(820)]);
first and second vertical supports each extending from the first wing to the second wing (Moshe: [FIG. 7(710) & 8(810), extending from the first wing to the second wing through the fuselage]) to define an opening bounded by the first and second wings and the first and second vertical supports (Moshe: [FIG. 7 & 8], openings can be observed);
a cargo pod for receiving payload (Moshe: [FIG. 7(120) & 8(120)]; ...passenger-carrying aircraft…(Col. 3, Ln. 22-30)) to be transported by the aircraft, the cargo pod extending through the opening (Moshe: [FIG. 7 & 8], extending through an opening can be observed)…

The applicant has also contended “The differences between Moshe's aircraft and Applicant's aircraft as recited in independent claim 1 are not merely "design choices" rather, they result in different aerodynamic performance due to the relative configuration and arrangement of the wings, support structures, and cargo pod.”
Absent a showing to the contrary, the specification is devoid of a stated benefit of the aircraft design regarding “aerodynamic performance”. ¶[0031] briefly highlights that the “cargo pod 102 generally comprises a low drag, aerodynamic profile.” Because the prior art of record (see at least McCullough, Moshe, Chan, Gentry, Johnson (DOC 892)) also claims that their design is an improvement in the field (reduces drag/aerodynamic improvements (all applicants claim an improvement of some sort)), an improvement to overcome prior art is required to be paradigm shifting. Meaning that, to one of ordinary skill in the art, the improvement is easily observable and will change that technical field going forward as a result. Regarding the tear-drop cargo pod, all mechanical engineers learn in fluid dynamics that a tear-drop has the lowest drag coefficient, therefore at least KSR D-E.
Because the prior art of record discloses that which is claimed, and because the specification is devoid of an improvement/benefit to reduces drag/aerodynamic improvements for the aircraft based open the structure claimed in claim 1 (design choice, one of many variants), the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663